—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about August 13, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning credibility. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.